DETAILED ACTION
1.	The present application, filed on or after March 13, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a new, regular utility application with no claim of priority.  Claims 1 – 12 are pending.

Response to Amendment
2.	The Amendment filed October 26, 2021 (hereinafter “Amendment”) has been entered and carefully considered. Claims 1 – 12 remain pending in the application.  	In the Amendment, Applicant has only amended Claim 1 and only in a superficial manner.  Therefore, despite the Amendment and arguments, which have been carefully considered and are addressed below, the rejections are maintained.
	OFFICE NOTE:  The Office encourages interviews.  Given that this is a final rejection, an interview is especially encouraged.  Please use the AIR form – a link for which is provided at the end of this Action – to schedule such an interview in order to advance and compact prosecution.  The Examiner is very willing to assist Applicant in exploring the specification for eligible subject matter. Further, discussions regarding possibly nonobvious subject matter are always helpful.

Claim Rejections – 35 USC § 101
3.	35 USC § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture and composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

With regard to the Amendment:
The previous rejection under §101 of Claims 1 – 12 is maintained.  In the Amendment, Claim 1 – the only claim amended – was modified as follows:

    PNG
    media_image1.png
    655
    695
    media_image1.png
    Greyscale


Therefore, only two minor amendments were made:
1.	the clusters yield “assumptions or interpretations” about possibly fraudulent activity; and
2.	fraud is detected by “incremental learning.”

Furthermore, the mathematical concepts recited in the claim are not altered by the Amendment and no practical application is integrated therein by virtue of these fairly trivial amendments.
Therefore, the rejection set forth below remains fully applicable to the present Amendment and the rejection must be maintained.

For completeness of the record, the following explanation of the rejection of the original claims is provided:
Claims 1 – 12 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   Furthermore, this rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).  
A.	Statutory Categories
Independent Claims 1 recites the statutory category of a method (e.g. “process”).  	B.	The Claim Recites an Abstract Idea
Claim 1 is illustrative of the rejection.
Claim 1 recites the limitation:
“(vi) trim one or more grids which their calculated weight is less than a calculated outlier and remove one or more PROCs which their calculated weight is less than a calculated value of weight of a PROC; (vii) form one or more shape devise clusters based on the PROCs after a calculated minimum time:”  (emphasis added) 
This limitation, as drafted, is a process that, under its broadest reasonable interpretation, constitutes a mathematical concept.  That is, analyzing this limitation in the context of the claim as a whole, it recites a method that falls within the grouping of abstract ideas comprising certain mathematical concepts.  Mathematical calculations are examples of such methods.  The grouping of “mathematical concepts” in the 2019 PEG is not limited to formulas or equations, and in fact specifically includes “mathematical calculations” as an exemplar of a mathematical concept. 2019 PEG Section I, 84 Fed. Reg. at 52.  Thus, such mathematical concepts include mathematical relationships, mathematical formulas or equations, as well as mathematical calculations (see MPEP § 2106.04(a)(2), subsection I).
Thus, the recited calculation steps recites a concept that falls into the “mathematical concept” group of abstract ideas. In this case, the calculation relates to calculating weights and densities associated with a clustering algorithm.  Such calculations are shown in more detail in dependent Claims 4 – 12.
Furthermore, the mere nominal recitation of possible computer-based components or generic computer components – such as “computerized-system,” “processor,” or “memory” - does not remove the claim from the grouping of abstract ideas based on mathematical concepts.  Thus, Claim 1 recites a judicial exception, namely, an abstract idea.
C.	The Claim Does Not Integrate the Abstract Idea into a Practical Application
Moreover, this judicial exception is not integrated into a practical application. The possible “additional limitations” recited in the Claim that must be considered are as follows:
A computerized-method for real-time detection of financial transactions suspicious for money laundering, by processing high-speed streaming financial data, said computerized-method comprising: 
a computerized-system comprising a processor, and a memory receiving by the processor, 
a financial data stream comprised of data points. operating by the processor a Fused-Density (FD)-based clustering module, said FD-based clustering module; 
(i) read data points in the received financial data stream; (ii) maintain a grid system of one or more grids; 
(iii) maintain one or more provisional clusters (PROC)s; 
(iv) associate each data point with a grid or merge it to a PROC; 
(v) systemize the grid system and the PROCs; 
(viii) transmit the one or more shape devise clusters for analysis thereof, thus, enabling detection of financial transactions suspicious for money laundering according to the one or more shape devise clusters which were formed out of the high- speed streaming financial data with money laundering changing trends.
The only computer components mentioned in these limitations – as noted above – are recited at a high level of generality.  No other particular functions or interactions of this device with other components are recited.  The transmit step merely sends the cluster somewhere to someone to detect money laundering.  There is no recitation of how the clusters are built or how they are used by human analysts.  The other steps relate to the streaming of data and the calculations which recite an abstract idea.  
Analyzing these additional limitations individually, and taking the claim as a whole and as an ordered combination, it is clear that these additional limitations do not serve to integrate the abstract idea into a practical application.  They do not recite a technological solution to a technological problem.  They do not improve the functioning of the computer system itself.  There is a recitation of clustering but no details about how the clusters are formed, joined, or “fused” or how they are used.  There is virtually no specificity around the recitation of the “grid system” or how the grids are “trimmed.”  How are PROC formed and how are data points “associated” with a grid or merged into it, and how is such merger (e.g. “fusion”) accomplished?
Thus, these limitations fail to recite with specificity their technical function and how they may improve the functioning of the computer system itself.  The Claim lacks concrete assignments of specific technical functions among the various generic components and this grid system/clustering model.  One example of such a concrete assignment is to assign, in the claim, certain functions to specific components and recite them as interacting in specific ways.  This is not the case with Claim 1.  Therefore, the claim lacks the specificity required to transform the claim from one claiming only an outcome or a result – clustering streaming data - to one claiming a specific way of achieving that outcome or result.
Accordingly, the recitation of these generic components amounts to no more than mere instructions “to apply” the abstract idea exception using generic computer components.  That is, the additional elements recited in the claim beyond the judicial exception(s) have been evaluated to determine whether those additional elements, considered individually and in combination, integrate the judicial exception(s) into a practical application.  They do not.
Even when viewed in combination, the additional elements recited in this claim do no more than automate the method of organizing human activity recited in the claim.  While this type of automation may allegedly improve the general field relating to the claimed invention - or provide some commercial advantage - there is no change to the computers or other technology that are recited in the claim.  As recited, they merely automate the abstract ideas. Thus, the claim cannot improve computer functionality or another technology or technical field. See e.g. Trading Technologies Int’l vs. IBG, Inc., 921 F.3d 1084, 1093 (Fed. Cir. 2019).
Therefore, as noted above, the claim represents an “apply it” situation.  The claim does not recite how a result is accomplished and there is no description of the mechanism for accomplishing that result - only that an alleged result is accomplished.  Thus, these additional limitations can be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. 	
Finally, it should be noted that the courts have made it clear that mere physicality or tangibility of the additional element or elements is not sufficient.  Accordingly, a result oriented solution recited without corresponding implementation or technology details is equivalent to an “apply it” situation and renders the claim ineligible.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is, therefore, directed to an abstract idea.
D.	Step 2B:  The Claim Does Not Recite Significantly More than the Abstract Idea
This step involves the search for an “inventive concept.”  However, it is clear from the case law and the MPEP that the considerations at issue are the same as those considered above with respect to the analysis of a practical application.  See MPEP 2106.05(a) – (c) and (e).  In other words, these analyses sharply overlap.
Therefore, based on the above analysis, the identified additional limitations do not provide “significantly more” than the abstract idea.  The claim is therefore ineligible under §101.  
E.	The Dependent Claims Do Not Recite Meaningful Additional Limitations
Similarly, Claim 2 recites the same abstract idea as Claim 1 by virtue of its dependency on Claim 1.  Like Claim 1, this claim does not recite sufficient additional elements to integrate the abstract idea into a practical application.  Claim 2 merely recites the abstract concept of merging data points into a cluster.
Claim 3 merely recites the abstract concept of calculating density based on a density weight.
Claim 4 merely recites the abstract concept of calculating the weight of a data point.
Claim 5 merely recites the abstract concept of determining the fading of the weight over time.
Claim 6 merely recites the abstract concept of calculating the weight of a grid.  
Claim 7 merely recites the abstract concept of calculating a summed weight.    
Claim 8 merely recites the abstract concept of calculating a dense grid threshold.  
Claim 9 merely recites the abstract concept of calculating a fading function.    
Claim 10 merely recites the abstract concept of calculating outliers.  
Claim 11 merely recites the abstract concept of calculating the weight of a cluster.
Claim 12 merely recites the abstract concept of calculating a minimum time.
None of these claims provide any additional meaningful limitations, non-generic computer components, or specific assignments of functionality among those components.  Likewise, if at all, these claims recite only generic, computer-related limitations which are recited at such a high level of generality as to be devoid of any meaningful limitations.  These limitations do not recite improvements in the functioning of the computer or to any other technology or technical field.
Therefore, these claims do not include additional elements that are sufficient to integrate the abstract idea into a practical application, nor do they amount to significantly more than the recited abstract idea because the additional elements, when considered both individually and as an ordered combination, constitute only a mere instruction to “apply” the abstract idea.   
Thus, Claims 1 - 12 constitute ineligible subject matter under 35 USC § 101 as being directed to an abstract idea without more.  


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 12 are rejected under 35 USC § 103 as being unpatentable over U.S. Patent Publication No. 2017/0270428 to Zoldi et al. (hereinafter “Zoldi”) in view of Non-Patent Literature entitled “A Survey of Clustering Algorithms for Big Data:  Taxonomy and Empirical Analysis,” authored by Adil Fahad et al., IEEE Transactions on Emerging Topics in Computing, Vol. 2, No. 3, September 2014 (hereinafter “Fahad”).

With regard to the Amendment:
Claim 1 was amended as set forth above.
As to “assumptions and interpretations,” Zoldi is in the exact same field of endeavor as the claimed invention.  Therefore, a person of ordinary skill in the art would easily be able to make such assumptions and interpretations based on the clustering concepts taught in Zoldi.  In fact, the purpose of such clusters is to allow such concepts to be drawn.  That is, this is what clusters to – they allow human analysts to make conclusions and interpret the data on which the cluster is based.
Therefore, it is not surprising that Zoldi expressly teaches throughout its disclosure that the clustering taught therein allows a user to make “predictions:”
“[0008] The operations can include maintaining one or more profiles in a data store for a plurality of entities of interest. Each of the one or more profiles can be formed as a data structure that captures statistics of one or more behaviors of an entity associated with the profile. The data structure can include demographic information associated with the entity. One or more models can be generated based on the captured statistics of one or more behaviors of the plurality of entities. The one or more models can be used by the computer processor for predicting a behavior of a new entity of interest.”

“[0065] As an entity's behavior changes over time, the degree and rate of change and unpredictability, known as “surprise” can be measured and quantified (see the '545 App). There are two general methods for calculating scalar surprise scores from archetype estimates: predictive estimators and archetype allocation change.
[0066] The first method is based on the predictiveness Lt of the model to estimate the current data xt from the previous state of the profile at t−1. Functions of Lt, such as temporally smoothing with exponential decays, can also be applied to create predictive estimators.”  (emphasis added) 

It is respectfully predicted that such predictive teachings are considered to constitute the recited “assumptions and interpretations.”
As to incremental learning, Zoldi teaches are “learning archetypes.”  An archetype is a very typical example of a certain person or thing.  Thus, Zoldi teaches that its methods allow a user to “learn” about the archetypical fraudsters using extensions to “sequence modeling:”
“[0006] The subject matter described here is an automated method of learning archetypes which capture many aspects of entity behavior, and assigning those entities to a mixture of archetypes, such that each entity is represented as a soft-clustering across multiple archetypes. Given those representations in archetypes, anomalous behavior can be detected by finding misalignment with the archetype clustering. Extensions to sequence modeling are also discussed. Applications of this method include anti-money laundering (where the entities can be customers and accounts, as described extensively below), retail banking fraud detection, network security, and general anomaly detection.”  (emphasis added) 

Moreover, Zoldi teaches that “changes” in behavior can be rapidly identified and flagged:
“[0035] The AML application can alert financial institutions to rapid changes in soft-clustering archetypes. Rapid changes in soft-clustering archetypes can point to ‘sleeper’ behaviors where the entity that may be engaged in laundering is mimicking a good customer, or non-money laundering customer, to gain the confidence of a financial institution over time.
[0036] In some variations, the AML application can alert financial intuitions to rapid changes in soft-clustering archetypes that point to change of behaviors that may indicate radicalization of the entity.
[0037] In some variations, the AML application can alert financial intuitions to rapid changes in entity behaviors based on the entity changing from belonging to one soft cluster to another soft cluster that has higher AML risk.
[0038] Soft-clustering of entities can facilitate the tracking of changes in transactional behavior of an entity over time. Consequently, soft-clustering is much less sensitive to deceptive applications that drive traditional rigid customer segmentation. Consequently the detection of anomalous behavior, and therefore individuals involved in illegal activities, can be increased.
[0039] Regulations require that Suspicious Activity Reports (SARs) be filed in cases with sufficient suspicion of wrong-doing. Traditional AML rules systems create a high-volume of alerts, and only a small fraction of these alerts will be investigated and lead to a SAR filing with regulators. An important goal is to prioritize alerts, to find those cases with the highest likelihood of laundering activity. Unusual deviations in soft-clustering, or changes in clustering associations are an important measure to prioritize alerts in existing traditional rule-based AML systems, as well as to trigger investigations where no rules were activated.”  (emphasis added) 

Such clear teachings relating to tracking behavior “over time” clearly – it is respectfully submitted – are considered to constitute the recited “incremental learning.”  See also [0050] – [0061].
Therefore, the rejection under §103 must be maintained.

For completeness of the record, the following explanation of the rejection is provided with respect to the claims as originally filed:
Zoldi is directed to the same field of endeavor as the claimed invention – detecting money laundering using a clustering algorithm.  
The Abstract reads as follows:
“An automated way of learning archetypes which capture many aspects of entity behavior, and assigning entities to a mixture of archetypes, such that each entity is represented as a distribution across multiple archetypes. Given those representations in archetypes, anomalous behavior can be detected by finding misalignment with a plurality of entities archetype clustering within a hard segmentation. Extensions to sequence modeling are also discussed. Applications of this method include anti-money laundering (where the entities can be customers and accounts, as described extensively below), retail banking fraud detection, network security, and general anomaly detection.”  (emphasis added)

Furthermore, Zoldi teaches the analysis of the density of data points:
“[0071] To create archetypes that capture sequential information, described is a complementary recurrent sequence modeling method, based on recurrent neural network architectures. Representations of data for recurrent sequence modeling can be concatenations of words from the collaborative profile vocabularies, or they can be other transformations of input data. Sparse representations of data can include single non-zero units (similar to CP word mappings), or distributed spare representations (where a small set of non-zero units is active with value 1.0 to represent values of categorical input). Dense embeddings represent high-dimensional data within a fixed vector length, where each value is mapped to a random vector which each element drawn from a continuous distribution (typically uniform). Sparse distribution representations and dense representations have the advantage that additional input values can be added without changing the network size parameters (i.e., not limited to a fixed vocabulary).”  (emphasis added) 

Zoldi teaches the use of “soft” clusters to detect anomalous behavior that could represent money laundering:
“[0031] To address these and potentially other issues with currently available solutions, methods, systems, articles of manufacture, and the like consistent with one or more implementations of the current subject matter can, among other possible advantages, provide a plurality of profiles for a plurality of entities of interest in a data store and an automated method of learning archetypes which capture many aspects of entity behavior. These archetypes can then be leveraged to determine a soft clustering of groupings of customers within individual hard customer segmentations. A particular hard customer segment may have one or more soft clusters of grouping of customers based on clustering of similar archetype distributions. Deviation from the major clusters of customers based on archetype within the segment, by an entity, can initiate generation of an archetype misalignment score based on the variation between the deviating entity's archetype distribution compared to the major soft-clusters of archetype behaviors within the hard segment. The archetype misalignment score can provide an indication of a likelihood of money laundering, financing of terrorist activities, or the like through behavior abnormality but also importantly from misclassification of the customer within a hard segment on which detection rules are applied.”  (emphasis added) 
Thus, just as in the claimed invention, Zoldi teaches the use of density-based clustering techniques. The following is Fig. 2:

    PNG
    media_image2.png
    748
    612
    media_image2.png
    Greyscale


Zoldi also teaches analyzing streaming of data for fraudulent behavior:
“[0040] In some exemplary implementations, multiple major sources of data can be fused together as input to the method for soft-clustering of entities across multiple archetypes. The sources of data can include, for example, customer information, transactional information and the like.”  (emphasis added) 

[0054] Collaborative profiling techniques can be used to determine “archetypes” from streams of transaction data and demographic markers associated with customers and accounts. This methodology allows for a continually changing determination of soft-clustering archetypes associated with an entity in a customer segment and a comparison to the pool of customers associated with that segment. As described earlier, it is also used to determine when archetypes are changing too rapidly or too strongly which indicate changes in behavior or trends in movement in the space of archetypes that are uncharacteristic with the known previous soft-clustering based archetypes of the customer/account and within their associated hard segment.“  (emphasis added) 

Furthermore, Zoldi teaches can be adjusted based on distance from certain data points in the cluster:
“[0065] As an entity's behavior changes over time, the degree and rate of change and unpredictability, known as “surprise” can be measured and quantified (see the '545 App). There are two general methods for calculating scalar surprise scores from archetype estimates: predictive estimators and archetype allocation change.
[0066] The first method is based on the predictiveness Lt of the model to estimate the current data xt from the previous state of the profile at t−1. Functions of Lt, such as temporally smoothing with exponential decays, can also be applied to create predictive estimators.
[0067] The second method is based on the change in archetype allocation, between the current archetype estimate, and the previous time-step, θt−1. A distance measure Dt=d(θt, θt−1) can be constructed, using standard metrics such as Euclidean distance, Jenson Shannon divergence, mean-square difference, or the like.”  (emphasis added) 

Moreover, there are many methods for calculating distance:
“[0068] A multitude of methods exist for distance measures and can be applied to the problem above. The above methods are provided as examples only.”  (emphasis added) 

See also [0107] – 0110].

Certain data points are given various weights.  See [0063] and [0072]. 
Clustering is adjusted over time.  See [0123] – [0126].
Decay constants may also be calculated.  See [0051].

Therefore, with regard to Claim 1, Zoldi teaches 
1. A computerized-method for real-time detection of financial transactions suspicious for money laundering, by processing high-speed streaming financial data, said computerized-method comprising: (See at least Zoldi:  Abstract)

in a computerized-system comprising a processor, and a memory receiving by the processor, a financial data stream comprised of data points. (See at least Fig. 6, [0019], and sections quoted above relating to streaming)

operating by the processor a Fused-Density (FD)-based clustering module, said FD-based clustering module is configured to:  (See at least Abstract; Fig. 6; wherein the concatenation of clusters and the updating of clusters is considered to constitute the recited “fused-density.”)

(i) read data points in the received financial data stream;   (See at least [0008] wherein the various profiles are considered to constitute the recited “data points.”)

(iii) maintain one or more provisional clusters (PROC); (See at least [0012] – [0014] wherein the “soft” clusters are considered to constitute the recited provisional clusters.)

(iv) associate each data point with a grid or merge it to a PROC; (See at least [0108] – [0110] wherein the updating and online adjustment of clusters is considered to constitute the recited “merging” into a soft cluster.)


(vi) trim one or more grids which their calculated weight is less than a calculated outlier and remove one or more PROCs which their calculated weight is less than a calculated value of weight of a PROC; 

(vii) form one or more shape devise clusters based on the PROCs after a calculated minimum time: and (See at least [0107] as to adjusting clustering over time;  see Fig. 2 reproduced above for shape devise clusters.)

(viii) transmit the one or more shape devise clusters for analysis thereof, thus, enabling detection of financial transactions suspicious for money laundering according to the one or more shape devise clusters which were formed out of the high- speed streaming financial data with money laundering changing trends.  (See at least Abstract; [0040] for fusion of multiple data streams; see also [0054] – [0055]; 

Therefore, Zoldi teaches all of the basic limitations of Claim 1.  Subject to further consideration of the cited reference and subject to the broadest reasonable interpretation of the relevant limitation, Zoldi does not appear to teach the use of a grid system.  However, Fahad teaches these features as well as many features of the claimed invention.
Therefore, Fahad teaches:
(ii) maintain a grid system of one or more grids; 
(v) systemize the grid system and the PROCs; 

Fahad is in the same field of endeavor as Zoldi and the claimed invention:  use of clustering to detect trends in “big data” arising from corporations and other business contexts.
Fahad, Abstract, first sentence, reads as follows:
Clustering algorithms have emerged as an alternative powerful meta-learning tool to accurately analyze the massive volume of data generated by modern applications. In particular, their main goal is to categorize data into clusters such that objects are grouped in the same cluster when they are similar according to specific metrics. There is a vast body of knowledge in the area of clustering and there has been
attempts to analyze and categorize them for a larger number of applications.  (emphasis added) 

It is significant that Fahad teaches virtually the exact features of Claim 1 and the dependent claims as well, including use of “partitioning” the data points and – even more to the point – a grid system.  Various distance calculations are proposed in this survey article.  One particular relevant section from Fahad is as follows:
II. CLUSTERING ALGORITHM CATEGORIES
As there are so many clustering algorithms, this section introduces a categorizing framework that groups the various clustering algorithms found in the literature into distinct categories. The proposed categorization framework is developed from an algorithm designer’s perspective that focuses on the technical details of the general procedures of the clustering process. Accordingly, the processes of different clustering algorithms can be broadly classified follows:
Partitioning-based: In such algorithms, all clusters are determined promptly. Initial groups are specified and reallocated towards a union. In other words, the partitioning algorithms divide data objects into a number of partitions, where each partition represents a cluster. These clusters should fulfil the following requirements:
each group must contain at least one object, and
each object must belong to exactly one group. In the K-means algorithm, for instance, a center is the average of all points and coordinates representing the arithmetic mean. In the K-medoids algorithm, objects which are near the center represent the clusters. There are many other partitioning algorithms such as K-modes, PAM, CLARA, CLARANS and FCM.
Hierarchical-based: Data are organized in a hierarchical manner depending on the medium of proximity. Proximities are obtained by the intermediate nodes.  A dendrogram  represents  the  datasets,  where individual data is presented by leaf nodes. The initial cluster gradually divides into several clusters as the hierarchy continues. Hierarchical clustering methods can be agglomerative (bottom-up) or divisive (top-down). An agglomerative clustering starts with one object for each cluster and recursively merges two or more of the most appropriate clusters. A divisive clustering starts with the dataset as one cluster and recursively splits the most appropriate cluster. The process continues until a stopping criterion is reached (frequently, the requested number k of clusters). The hierarchical method has a major drawback though, which relates to the fact that once a step (merge or split) is performed, this cannot be undone. BIRCH, CURE, ROCK and Chameleon are some of the well-known algorithms of this category.
Density-based: Here, data objects are separated based
on their regions of density, connectivity and boundary.

They are closely related to point-nearest neighbours. A cluster, defined as a connected dense component, grows in any direction that density leads to. Therefore, density-based algorithms are capable of discovering clusters of arbitrary shapes. Also, this provides a natural protection against outliers. Thus the overall density of a point is analyzed to determine the functions of datasets that influence a particular data point. DBSCAN, OPTICS, DBCLASD and DENCLUE are algorithms that use such a method to filter out noise (outliers) and discover clusters of arbitrary shape.
Grid-based: The space of the data objects is divided into grids. The main advantage of this approach is its fast processing time, because it goes through the dataset once to compute the statistical values for the grids. The accumulated grid-data make grid-based clustering techniques independent of the number of data objects that employ a uniform grid to collect regional statistical data, and then perform the clustering on the grid, instead of the database directly. The performance of a grid-based method depends on the size of the grid, which is usually much less than the size of the database. However, for highly irregular data distributions, using a single uniform grid may not be sufficient to obtain the required clustering quality or fulfill the time requirement. Wave-Cluster and STING are typical examples of this category.


Fahad teaches a density type analysis and even discloses the same clustering algorithm – DBSCAN – suggested in the specification.  Fahad also teaches a weighting analysis:
_ Model-based: Such a method optimizes the _t between
the given data and some (prede_ned) mathematical
model. It is based on the assumption that the data is
generated by a mixture of underlying probability distributions.
Also, it leads to a way of automatically
determining the number of clusters based on standard
statistics, taking noise (outliers) into account and thus
yielding a robust clustering method. There are two major
approaches that are based on the model-based method:
statistical and neural network approaches. MCLUST
is probably the best-known model-based algorithm, but
there are other good algorithms, such as EM (which
uses a mixture density model), conceptual clustering
(such as COBWEB), and neural network approaches
(such as self-organizing feature maps). The statistical
approach uses probability measures in determining the
concepts or clusters. Probabilistic descriptions are typically
used to represent each derived concept. The neural
network approach uses a set of connected input/output
units, where each connection has a weight associated
with it. Neural networks have several properties that
make them popular for clustering. First, neural networks
are inherently parallel and distributed processing architectures.
Second, neural networks learn by adjusting
their interconnection weights so as to best _t the data.
This allows them to normalize or prototype. Patterns
act as features (or attributes) extractors for the various
clusters. Third, neural networks process numerical vectors
and require object patterns to be represented by
quantitative features only. Many clustering tasks handle
only numerical data or can transform their data
into quantitative features if needed. The neural network
approach to clustering tends to represent each cluster
as an exemplar. An exemplar acts as a prototype of the
cluster and does not necessarily have to correspond to
a particular object. New objects can be assigned to the
cluster whose exemplar is the most similar, based on
some distance measure.

It is the position of the Office that the claimed invention uses features of each of the clustering techniques – classified by Fahad into “categories” – as outline above.  Accordingly, any differences between the claimed invention and the combination of Zoldi in view of Fahad would be trivial to a person of ordinary skill in the art in this field of art.
As evidence of the level of skill in the art, Sharma is cited:
Sharma et al., “Clustering analysis using an adaptive fused distance,” Engineering Applications of Artificial Intelligence, 96 (2020) 103928, received March 27, 2020.  This Non-Patent Literature also discusses partitioning methods, grid-based methods, and density-based methods.  Many different distance metrics are discussed.  Sharma also discussed a “fused distance metric” in which fusion is performed by a weight parameter.
Therefore, references which do not qualify as prior art because they postdate the claimed invention may be relied upon to show the level of ordinary skill in the art at or around the time the invention was made. Ex parte Erlich, 22 USPQ 1463, 1465 (Bd. Pat. App. & Inter. 1992). See also Thomas & Betts Corp. v. Litton Sys., Inc., 720 F.2d 1572, 1581, 220 USPQ 1, 7 (Fed. Cir. 1983).  See MPEP §2141.03 I.    FACTORS TO CONSIDER IN DETERMINING LEVEL OF ORDINARY SKILL.
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale


Accordingly, combining Zoldi and Fahad would be well within the level of skill of a person of ordinary skill in the art.  Furthermore, person of ordinary skill in the art would have a reasonable expectation of success given that level of skill as demonstrated by Sharma.

Therefore, it would have been obvious to one of ordinary skill in the relevant art at the time of filing the claimed invention to have modified the clustering methods of Zoldi to detect AML with the grid-based and density teachings of Fahad.   The motivation to do so comes from Zoldi which, as noted above, also teaches the clustering and density based parameters.  To use the grid systems and weighting parameters of Fahad would greatly improve the clustering features of Zoldi.  Such a combination would be well within the skill of a person of ordinary skill in the art, as demonstrated by Sharma, and such a person of ordinary skill in the art would have a high expectation of success in making the combination.

With regard to Claim 2, Zoldi in view of Fahad teaches wherein the associating of each data point with a grid or the merging of each data point to a PROC is further performed by: (i) for each PROC maintaining a center point of each PROC (ii) for each data point in each grid maintaining a radius within a calculated neighborhood: (iii) calculating a distance between each data point and a center of each PROC in the one or more PROCs; when a calculated distance between the data point and the center of a related PROC is less than a radius of the related PROC:  26(iv) merging to the PROC; and when the calculated distance between the data point and the center of a related PROC is greater or equal to the radius of the related PROC: (v) associating to a grid in the grid system according to predefined distance metrics.  (See at least the portions quoted above from Fahad relating to a grid and density based system.)
Therefore, it would have been obvious to one of ordinary skill in the relevant art at the time of filing the claimed invention to have modified the clustering methods of Zoldi to detect AML with the grid-based and density teachings of Fahad.   The motivation to do so comes from Zoldi which, as noted above, also teaches the clustering and density based parameters.  To use the grid systems and weighting parameters of Fahad would greatly improve the clustering features of Zoldi.  Such a combination would be well within the skill of a person of ordinary skill in the art, as demonstrated by Sharma, and such a person of ordinary skill in the art would have a high expectation of success in making the combination.

With regard to Claim 3, Zoldi in view of Fahad teaches wherein the systemizing of the grid system and the PROCs is further performed by: (i) maintaining a number of data points in each grid in the grid system; (ii) checking the number of data points in each grid; when the number of data points in a grid is higher than a calculated dense grid threshold: (iii) calculating a weight of the grid in the grid system by: a. calculating a weight for each read data point according to a preconfigured function in each time unit; b. calculating a weight for each grid according to a predetermined function in each time unit; and c. updating the weight for each grid according to a predetermined function; and when one or more grids are forming a pattern in the grid system and each one having a calculated weight that is higher than a weight of a prospect PROC, then: (iv) generating a PROC having a shape similar to the pattern in the grid system, and calculating weight, center and radius of the generated PROC.  (See at least the portions quoted above from Fahad relating to a grid and density based system.)
Therefore, it would have been obvious to one of ordinary skill in the relevant art at the time of filing the claimed invention to have modified the clustering methods of Zoldi to detect AML with the grid-based and density teachings of Fahad.   The motivation to do so comes from Zoldi which, as noted above, also teaches the clustering and density based parameters.  To use the grid systems and weighting parameters of Fahad would greatly improve the clustering features of Zoldi.  Such a combination would be well within the skill of a person of ordinary skill in the art, as demonstrated by Sharma, and such a person of ordinary skill in the art would have a high expectation of success in making the combination.

With regard to Claim 4, Zoldi in view of Fahad teaches wherein the preconfigured function to calculate the weight of each data point is: 
    PNG
    media_image4.png
    25
    257
    media_image4.png
    Greyscale
 wherein x is the data point, wherein f(te, tp) is a fading function, wherein Te is current time unit, and wherein tP is previous time unit.  
(See at least the portions quoted above from Fahad relating to a grid and density based system.  See also the weighting functions described in both Zoldi and Fahad, as well as Sharma.  See [0051] of Zoldi as to a “decay” function which is considered to constitute the recited fading function.)
Therefore, it would have been obvious to one of ordinary skill in the relevant art at the time of filing the claimed invention to have modified the clustering methods of Zoldi to detect AML with the grid-based and density teachings of Fahad.   The motivation to do so comes from Zoldi which, as noted above, also teaches the clustering and density based parameters.  To use the grid systems and weighting parameters of Fahad would greatly improve the clustering features of Zoldi.  Such a combination would be well within the skill of a person of ordinary skill in the art, as demonstrated by Sharma, and such a person of ordinary skill in the art would have a high expectation of success in making the combination.

With regard to Claim 5, Zoldi teaches wherein the calculated weight decreases in each time unit compared to calculated weight in preceded time unit.  (See at least [0050] – [0051] and [0058] – [0059].)

With regard to Claim 6, Zoldi in view of Fahad teaches wherein the predetermined function to calculate the weight of each grid is: 
    PNG
    media_image5.png
    57
    220
    media_image5.png
    Greyscale
 wherein g is the grid, wherein t. is a current tine unit, wherein X is preconfigured and A > 0, wherein t', is a timestamp of data point x in the grid.  (See at least the portions quoted above from Fahad relating to a grid and density based system.  See also the weighting functions described in both Zoldi and Fahad, as well as Sharma.  A person of ordinary skill in the art would readily understand that the weighting function as taught in Zoldi and Fahad (see also Sharma) would change over time as taught by Zoldi.)
Therefore, it would have been obvious to one of ordinary skill in the relevant art at the time of filing the claimed invention to have modified the clustering methods of Zoldi to detect AML with the grid-based and density teachings of Fahad.   The motivation to do so comes from Zoldi which, as noted above, also teaches the clustering and density based parameters.  To use the grid systems and weighting parameters of Fahad would greatly improve the clustering features of Zoldi.  Such a combination would be well within the skill of a person of ordinary skill in the art, as demonstrated by Sharma, and such a person of ordinary skill in the art would have a high expectation of success in making the combination.

With regard to Claim 7, Zoldi in view of Fahad teaches wherein the updating of the weight of each grid is further performed by recalculating the weight of each data point according to the predetermined function and summing all the recalculated weights wherein each data point is attributed with a timestamp, and wherein the predetermined fiction is: 
    PNG
    media_image6.png
    29
    311
    media_image6.png
    Greyscale
 wherein g is the grid, wherein x is a data point., wherein t. is a current time unit, wherein ' is preconfigured and A > 0, wherein t½ is previous time time.  (See at least the portions quoted above from Fahad relating to a grid and density based system.  See also the weighting functions described in both Zoldi and Fahad, as well as Sharma.  A person of ordinary skill in the art would readily understand that the weighting function as taught in Zoldi and Fahad (see also Sharma) would change over time as taught by Zoldi.)
Therefore, it would have been obvious to one of ordinary skill in the relevant art at the time of filing the claimed invention to have modified the clustering methods of Zoldi to detect AML with the grid-based and density teachings of Fahad.   The motivation to do so comes from Zoldi which, as noted above, also teaches the clustering and density based parameters.  To use the grid systems and weighting parameters of Fahad would greatly improve the clustering features of Zoldi.  Such a combination would be well within the skill of a person of ordinary skill in the art, as demonstrated by Sharma, and such a person of ordinary skill in the art would have a high expectation of success in making the combination.

With regard to Claim 8, Zoldi in view of Fahad teaches wherein the calculating of dense grid threshold is performed according to: 
    PNG
    media_image7.png
    26
    205
    media_image7.png
    Greyscale
 wherein w (t) is a weight of a grid in time unit f, wherein a is a maximum preconfigured value, wherein X is preconfigured and A > 0, and wherein N is the number of data points in the grid.  (See at least the portions quoted above from Fahad relating to a grid and density based system.  See also the weighting functions described in both Zoldi and Fahad, as well as Sharma.  A person of ordinary skill in the art would readily understand that the weighting function as taught in Zoldi and Fahad (see also Sharma) would change over time as taught by Zoldi.)
Therefore, it would have been obvious to one of ordinary skill in the relevant art at the time of filing the claimed invention to have modified the clustering methods of Zoldi to detect AML with the grid-based and density teachings of Fahad.   The motivation to do so comes from Zoldi which, as noted above, also teaches the clustering and density based parameters.  To use the grid systems and weighting parameters of Fahad would greatly improve the clustering features of Zoldi.  Such a combination would be well within the skill of a person of ordinary skill in the art, as demonstrated by Sharma, and such a person of ordinary skill in the art would have a high expectation of success in making the combination.

With regard to Claim 9, Zoldi teaches wherein the fading function is:  28f(t,) = 2-tP wherein k is preconfigured and A > 0.  (See at least [0051])

With regard to Claim 10, Zoldi teaches wherein the calculated outlier is according to: 
    PNG
    media_image8.png
    73
    439
    media_image8.png
    Greyscale
 wherein te. is a current tie unit, wherein tf is previous tie unit. wherein X is preconfigured and A > 0, wherein a is a maximum preconfigured value, wherein N is the number of data points in the grid.  (See at least [0057])

With regard to Claim 11, Zoldi in view of Fahad teaches wherein the calculated value of weight of a PROC or a prospect PROC is performed according to: 
    PNG
    media_image9.png
    45
    360
    media_image9.png
    Greyscale
 wherein wPROC is a weight of a PROC or a prospect PROC, wherein w(t) is a weight of a grid in time unit t, wherein X is preconfigured and A > 0, wherein a is a maximum preconfigured value, wherein N is the number of data points in the grid.  (See at least the portions quoted above from Fahad relating to a grid and density based system.  See also the weighting functions described in both Zoldi and Fahad, as well as Sharma.  A person of ordinary skill in the art would readily understand that the weighting function as taught in Zoldi and Fahad (see also Sharma) would change over time as taught by Zoldi.)
Therefore, it would have been obvious to one of ordinary skill in the relevant art at the time of filing the claimed invention to have modified the clustering methods of Zoldi to detect AML with the grid-based and density teachings of Fahad.   The motivation to do so comes from Zoldi which, as noted above, also teaches the clustering and density based parameters.  To use the grid systems and weighting parameters of Fahad would greatly improve the clustering features of Zoldi.  Such a combination would be well within the skill of a person of ordinary skill in the art, as demonstrated by Sharma, and such a person of ordinary skill in the art would have a high expectation of success in making the combination.

With regard to Claim 12, Zoldi teaches wherein the calculated minimum time is performed according to: 
    PNG
    media_image10.png
    38
    168
    media_image10.png
    Greyscale
 wherein'. is preconfigured and A > 0, wherein a is a maxi num preconfigured value, wherein N is the number of data points in the grid.  (See at least [0058] – [0060])

Response to Arguments
5.	Applicant's arguments set forth in the Amendment have been fully considered but they are not persuasive.  
	With regard to section 101 rejection, Applicant asserts:
	“Accordingly, the practical application of it is that knowledge, i.e. assumptions or
interpretations, as to suspicious financial activity, i.e., financial transactions suspicious for money laundering are generated by an analysis of the one or more shape devise clusters. For example, an analyzer via a display unit according to the shape devise clusters or an application that is configured to analyze the created shape devise clusters. A change in the shape devise clusters reflects money laundering changing trends.”  (emphasis added) 

	First, it is clear that human mental processes are involved in this amendment, inasmuch as “an analyzer” refers to a human analyst.  Thus, Applicant seems to admit that the amendments do not add “technicality” to the claim in that no technical improvement to the computerized system is recited, nor is there any clear technical solution to a technical problem.  The claim is therefore highly abstract as both a mathematical concept and a mental process.  
	Secondly, the claim is still in the “apply it” category as the only computerized component recited is just that – a “computerized system.”
	Thirdly, at least some of the arguments of Applicant are not recited in the claim – for example, a “display” and “changes” in clusters are not recited nor is it clear how such changes are generated and displayed.
	As to the §103 rejection, Applicant argues several salient points of distinction between the claimed invention and Zoldi.  However, it does not appear that any of them are recited in Claim 1.  Assuming these are valid distinctions, they must be recited in order to overcome the rejection.  An interview is encouraged to discuss these distinctions and where support is found in the specification.

Conclusion
6.	Applicant should carefully consider the following in connection with this Office Action:

	A.	Finality
	THIS ACTION IS MADE FINAL.  See MPEP § 706.07.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

	B.	Search and Prior Art
	The search conducted in connection with this Office Action, as well as previous Actions, encompassed the inventive concepts as defined in the Applicant’s specification. That is, the search(es) included concepts and features which are defined by the pending claims but also pertinent to significant although unclaimed subject matter.  Accordingly, such search(es) were directed to the defined invention as well as the general state of the art, including references which are in the same field of endeavor as the present application as well as related fields (e.g. use of clustering techniques to detect fraud and money laundering.)  Therefore, in addition to prior art references cited and applied in connection with this and any previous Office Actions, the following prior art is also made of record but not relied upon in the current rejection:
	U.S. Patent Publication No. 2019/0325528 to Adjaoute.  This reference is relevant to the features of using AI to detect money laundering. 

	C.	Responding to this Office Action
	In view of the foregoing explanation of the scope of searches conducted in connection with the examination of this application, in preparing any response to this Action, Applicant is encouraged to carefully review the entire disclosures of the above-cited, unapplied references, as well as any previously cited references.  It is likely that one or more such references disclose or suggest features which Applicant may seek to claim.  Moreover, for the same reasons, Applicant is encouraged to review the entire disclosures of the references applied in the foregoing rejections and not just the sections mentioned.

	D.	Interviews and Compact Prosecution
	The Office strongly encourages interviews as an important aspect of compact prosecution.  Statistics and studies have shown that prosecution can be greatly advanced by way of interviews. Indeed, in many instances, during the course of one or more interviews, the Examiner and Applicant may reach an agreement on eligible and allowable subject matter that is supported by the specification.  
	Interviews are especially welcomed by this examiner at any stage of the prosecution process.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool (e.g. WebEx).  To facilitate the scheduling of an interview, the Examiner requests either a phone call at the number set forth below or the use of the AIR form as follows:
	USPTO Automated Interview Request  http://www.uspto.gov/interviewpractice.
	Other forms of interview requests filed in this application may result in a delay in scheduling the interview because of the time required to appear on the Examiner's docket.  Thus, a phone call or the use of the AIR form is strongly encouraged.
	
	


	E.	Communicating with the Office
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM BUNKER whose telephone number is (571)272-0017.  The examiner can normally be reached on M - F 8:30AM - 5:30PM, ET.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached at (571) 272-6771.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


William (Bill) Bunker
U.S. Patent Examiner
AU 3691

(571) 272-0017

December 6, 2021
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691